Citation Nr: 1141576	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  04-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for the residuals of a comminuted fracture of the left distal radius.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied an increased rating for a fracture of the left distal radius.

In a February 2007 decision, the Board denied entitlement to an increased rating for osteoarthritis of the left wrist and remanded the claim for an increased rating for residuals of a fracture of left distal radius fracture.

In August 2008, the Board denied an evaluation in excess of 10 percent for residuals of a left distal radius fracture.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for further development consistent with its instructions.

The Veteran has made contentions which could be construed as a claim for an increased rating for a disability characterized as limitation of motion of the left wrist.  This issue is referred to the RO for adjudication.

The Board remanded this case in April 2011, for additional development based upon the Court's decision.


FINDING OF FACT

The residuals of a comminuted fracture of the Veteran's left distal radius are manifested by pain and limitation of supination without limitation of pronation or a bone fusion associated with the disability.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the residuals of a comminuted fracture of the left distal radius have not been met. 
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5213 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In letters dated in June 2003 and May 2007, the RO informed the Veteran of the evidence needed to substantiate the claim, what medical or other evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal service connection has been granted, hence the first three elements of Dingess notice are substantiated.  The May 2007 letter also provided notice on the rating and effective date elements.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim. The RO has obtained all the evidence reported by the Veteran or suggested by the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Court, in its December 2010 Memorandum Opinion, found that the Board had relied on an inadequate examination in denying the Veteran's claim for an increased disability rating for his residuals of a comminuted fracture of the left distal radius.  

The Court found that the Veteran's May 2007 VA examination was inadequate because the examination report did not specifically address when the Veteran started to experience pain during range of motion testing, or whether there was increased limitation of motion due to flare-ups and appeared to be contradictory in finding pain but no limitation of motion due to pain.  Range of motion measurements were reported in the examination, with a notation that these measurements were "all with pain."  However, no explanation was included as to what was meant by 'all with pain.'  The Court also found that the May 2007 examination report did not address the functional loss and reductions of movement for the residuals of the Veteran's left wrist disability as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Pursuant to the Court's instructions, the Board remanded the case in order for the Veteran to be provided with a VA examination in which the examiner reported all ranges of left wrist and forearm motion in degrees, noting whether there was additional limitation due to incoordination, weakened movement, excess fatigability, pain, or flare-ups.  The examiner was asked to assess these symptoms in terms of the degree of additional range of motion loss they cause, and to note the point in the range of motion when any pain became apparent.  

In addition, the examiner was asked to opine as to whether the residuals of the left distal radius fracture involve joints other than the wrist, and if so, to provide this same information.  Finally, the examiner was asked to note whether there was malunion of the radius with bad alignment or nonunion of the radius with loss of bone substance or deformity and any associated bone loss or deformity.  The Veteran was provided with the required examination in May 2011.  The examiner did not explicitly state whether other joints were involved but, in response to a question regarding what joints were abnormal, the examiner responded, "wrist."  The examination report substantially complies with the instructions in the Board's April 2011 remand.  

The Veteran has not reported any missing VA or private medical records that need to be obtained.  The Board is not aware of any such records, nor is the Board aware of any additional evidence that could assist the Veteran in substantiating his claim.

Therefore, the facts relevant to the Veteran's claim have been properly developed, and there is no further action to be undertaken to comply with the provisions of the VCAA and the implementing regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

Service treatment records show that in March 1968, the Veteran sustained a comminuted fracture of the left distal radius with wrist involvement.  The RO granted service connection for the disability in a February 1969 rating decision.  The RO granted a 10 percent rating for the left wrist disability and a 10 percent rating for residuals of the comminuted fracture with loss of supination and pronation.

The Veteran underwent a VA examination in July 2003.  The diagnosis was a comminuted fracture of the left wrist.

He had had no episodes of osteomyelitis. He had weakness, stiffness and swelling.  He had instability and giving way as well as locking.  He had no abnormal motion. Both cold and rainy weather made his left wrist hurt more.  He was a farmer and did heavy work, which made his wrist hurt more.  He had some problems operating heavy equipment.  On examination, all functions of his left hand were normal.  The Veteran was right handed.  The left wrist was very deformed.  It was tender medially and laterally.  There was no crepitus or laxity.

Supination of the left forearm was from zero to 65 degrees actively.  Pronation of the left forearm was described as normal at 0 to 80 degrees.  Strength of the upper body extremities were normal, however the left grip was definitely weaker than the right grip.  Reflexes were normal.

An X-ray study of the left wrist showed a healed fracture of the distal radius and ulnar styloid, with significant degenerative changes seen at the radiocarpal joint.  The impression was old trauma involving the distal radius and ulnar styloid process with chondrocalcinosis and secondary osteoarthritis.  The diagnosis was status post residual comminuted fracture with status post operative pinning of the fracture site.

In a July 2003 statement, the Veteran contended that he had stiffness and weakness in his left arm.  He stated that he had difficulty performing everyday tasks, and that his disabilities were deteriorating as he got older.

In May 2004 the Veteran presented to the Carillion Medical Associates.  Left hand grip strength was 2-3 out of 5 on the left.

In May 2007 the Veteran underwent a VA examination.  The Veteran considered his left wrist to be weak and rated wrist pain as a 6 on a pain scale of 1 to 10.  He reported weakness, stiffness, instability and giving way, lockability, fatigability and lack of endurance.  He had no decreased function with a major flare-up.

On examination, his left wrist had swelling and deformity; and it was tender medially, laterally, anteriorly and posteriorly.  There was crepitus but no laxity.

Supination of the left forearm was from zero to 75 degrees actively, 0 to 85 degrees passively and 0 to 87 degrees after fatiguing, all with pain.  Pronation of the left forearm was from 0 to 80 degrees actively, 0 to 82 degrees passively and 0 to 85 degrees after fatiguing, all with pain.  Strength of the upper extremities was normal, reflexes were normal, pulses were normal and each grip was "good."

The examiner stated that there was no decrease in range of motion of joint function additionally limited by pain, fatigue, weakened movement, excessive fatigability, incoordination or lack of endurance following repetitive use of any of the joints tested.  There was also no evidence of peripheral neuropathy of the left upper extremity and no incoordination was observed.  X-rays were unchanged from those made in July 2003.  The diagnosis was status post residual comminuted fracture of left wrist with status postoperative pinning of the fracture site.

A May 2011 VA examination report shows that the Veteran reported that he had pain in his right distal radius.  Upon examination, the Veteran denied any current care for his radius fracture.  He endorsed pain but indicated that there were no flare-ups.  The examiner noted that there was limitation of motion and pain, but no flail joint or false flail joint.  

Upon examination, the Veteran's left wrist had pain, stiffness, and weakness with tenders.  There were no constitutional symptoms of arthritis.  The Veteran indicated that his condition was constant with no flare-ups, and his wife confirmed this.  The Veteran's range of motion of the forearm was pronation to 80 degree and supination to 70 degrees with no objective evidence of pain with active motion.  The examiner noted that there was no objective evidence of pain following repetitive movement and there were no additional limitations after three repetitions of range of motion. There was a slight alteration in supination yet no pain was expressed during repetitive motions.  

There was no incoordination of the left hand or wrist, and grip strength was very firm.  Fine motor coordination of the fingers of the left hand was normal for activities of daily living.  There was no neurologic deficit to the left upper extremity.  There was no evidence of left hand/wrist/elbow malunion on X-ray, and no evidence of loss of bone substance.  There was X-ray evidence of post-traumatic deformity at the distal radius.  The examiner opined that slight limitation on supination was most likely related to pain associated in the left wrist during the motion.  Pain occurred at 70 degrees of supination and ceased upon release towards 0 degrees. 

Analysis

The residuals of the comminuted fracture of the Veteran's left distal radius have been rated 10 percent disabling under Diagnostic Code 5213.  The diagnostic code pertaining to limitation of pronation and supination of the forearm are based upon whether the major or minor hand is affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5213.  The medical evidence shows that the Veteran is right hand dominant.  Therefore, his disability involves the minor extremity.

Diagnostic Code 5213 provides that loss of supination to 30 degrees warrants a 10 percent disability rating, loss of pronation to beyond the last quarter of the arc where the hand does not approach full pronation and loss of pronation beyond the middle of the arc warrants a 20 percent disability rating.  When the hand is fixed in full pronation or near the middle of the arc in moderate pronation, due to bone fusion, a disability rating of 20 percent is warranted, and when the hand is fixed in supination or hyper-pronation due to bone fusion, a 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

The normal range of forearm pronation is zero to 80 degrees and the normal range of forearm supination is zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2011).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.'  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.'  Id., quoting 38 C.F.R. § 4.40.

The residuals of the comminuted fracture of the left distal radius do not warrant a higher disability rating under Diagnostic Code 5213, even when factoring in the Deluca provisions.  The Veteran is in receipt of the highest rating for limitation of supination.  A higher disability rating under Diagnostic Code 5213, would require loss of pronation to beyond the last quarter of the arc where the hand does not approach full pronation or loss of pronation beyond the middle of the arc, or that the forearm be in a fixed position.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

At his July 2003 VA examination, the Veteran's pronation was normal to 80 degrees.  This examiner did not comment on functional limitations as required by Deluca.  At his May 2007 examination, the Veteran's pronation was 0 to 80 degrees with pain on movement but no decrease in range of motion or joint function additionally limited by pain, fatigue, weakened movement, excessive fatigability, incoordination or lack of endurance following repetition.  

The Veteran has indicated that he had pain on movement of his right forearm; however, as held in Mitchell, noted above, pain alone does not rise to the level of functional loss.  In order for it to be additionally compensable, there must be some functional loss associated with it, and the May 2007 examiner specifically stated that there was no additional functional loss due to pain.  At his May 2011 examination, pronation of his left forearm was to 80 degrees with no objective evidence of pain with active motion or following repetitive movement.  There were no additional limitations after three repetitions of range of motion.  

In terms of any additional impairment during flare-ups, at his May 2007 examination, the Veteran indicated that he had no decreased function with a major flare-up.  At his May 2011 examination, the Veteran indicated that he had no flare ups, and his wife, who was present at the examination, confirmed this assertion.  
The Board notes that higher disability ratings are warranted under Diagnostic Code 5213 where the hand is in a fixed position due to bone fusion; however, there is no evidence in this case of a bone fusion, and he retains significant, if not normal, pronation and supination.  The evidence is thus against a finding that hand is in a fixed position.

As such, the Board finds that the Veteran's symptoms of his service-connected residuals of a comminuted fracture of the left distal radius do not meet the criteria for a higher disability rating under Diagnostic Code 5213.  Id.

Before the Court, the Veteran argued that none of the symptomatology for limitation of forearm pronation under Diagnostic Code 5213 is duplicative or overlapping with either limitation of forearm supination under Diagnostic Code 5213 or limitation of wrist motion under Diagnostic Code 5215.  

The Veteran is separately service-connected under Diagnostic Code 5215 for limitation of motion of his left wrist, and is in receipt of the maximum rating for limitation of motion of that joint.  Hence, he is in receipt of a separate rating for that disability.  His implicit claim for an increased rating for that disability is being referred for initial adjudication.

The Veteran also contends that he should receive separate disability ratings for limitation of supination and of pronation, as these do not have duplicative symptoms under Diagnostic Code 5213.  

The Veteran has at times been reported to have pain on both supination and pronation.  VA policy is to recognize painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  The Court has recently held that the provisions of 38 C.F.R. § 4.59 are applicable to any disability rated on the basis of limitation of motion.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In Cullen v. Shinseki; however, the Court held that, "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  24 Vet. App. 74, 84 (2010). 

In Burton the Court ultimately held that limitations of both flexion and abduction of a shoulder "arise from one disability, and the law does not permit separate ratings under such circumstances."  Burton v. Shinseki, 25 Vet. App. at 5.  

Diagnostic Code 5213 does not expressly state that more than one disability rating may be assigned for a forearm disability.  The Court's decisions in Burton and Cullen preclude the assignment of separate rating for limitation of pronation and supination in this case.  

The Board has considered rating the Veteran under other Diagnostic Codes pertaining to disabilities of the forearm, specifically to the radius bone, in order to provide him with the most beneficial rating.  Under Diagnostic Code 5210, nonunion of the radius and the ulna, with flail false joint, warrants a 40 percent disability rating in the minor arm; however, there is no evidence of malunion of the Veteran's radius and ulna in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5210.  Under Diagnostic Code 5212, malunion of the radius, with bad alignment, would not provide the Veteran with a disability rating higher than his current 10 percent.  Nonunion of the radius warrants a 20 percent disability rating; however, there is no evidence of nonunion in the record.  As such, a higher disability rating under Diagnostic Code 5212 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2011).  

The evidence does not demonstrate any period during the appeal period when the Veteran's forearm disability met the criteria for more than a 10 percent disability rating for residuals of the comminuted fracture of the left distal radius.  Hart.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The residuals of the comminuted fracture of the left distal radius are manifested by limitation of motion and associated functional factors.  These factors are contemplated by the rating schedule.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

As the preponderance of the evidence is against the Veteran's claims for an increased rating for residuals of a comminuted fracture of the left distal radius, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  The 2007 VA examination shows that the Veteran reported full time employment as a farmer.  The 2011 examination report contains his report that he worked for 30 years after service as a machine operator.  There are no reports that his employment was marginal.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

Entitlement to an increased rating for the residuals of a comminuted fracture of the left distal radius is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


